January 3, 2012 Andrew D. Mew Accounting Branch Chief United States Securities & Exchange Commission treet, NE Washington, D.C. 20549 Re: South Jersey Industries, Inc. Form 10-K for Fiscal Year Ended Dec. 31, 2010 Filed March 1, 2011 Proxy Statement on Schedule 14A Filed April 8, 2011 File No. 001-06364 Dear Mr. Mew: Thank you for speaking with me. This correspondence confirms your consent to an extension of the deadline to provide the information requested in your letter of December 30, 2011. Thank you for consenting to the request. We will provide the information by February 1, 2012. Very truly yours, /s/Gina Merritt-Epps, Esq. Gina Merritt-Epps, Esq. Corporate Counsel & Secretary GME/sjh cc: E. J. Graham
